DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to an isolated cDNA molecule comprising a nucleotide sequence selected from the group consisting of: (a) a nucleotide sequence set forth in SEQ ID NO: 2; (b) a nucleotide sequence that encodes a polypeptide having the amino acid sequence set forth in SEQ ID NO: 3; and (c) a nucleotide sequence that is at least about 90% identical to the nucleotide sequences of (a) or (b), and which encodes a transcription factor that positively regulates nicotinic alkaloid biosynthesis, wherein the nucleotide sequence is operably linked to a heterologous nucleic acid, an expression vector, a  genetically engineered nicotinic alkaloid-producing Nicotiana plant, seeds and a tobacco product, classified in A24D1/00, for example.
II. Claim 11, drawn to a method for increasing a nicotinic alkaloid in a Nicotiana plant, comprising: (a) introducing into a Nicotiana plant an expression vector comprising the nucleotide sequence of claim 1; and (b) growing the plant under conditions which allow for the expression of a transcription factor that positively regulates nicotinic alkaloid biosynthesis from the nucleotide sequence; wherein expression of the transcription factor results in the plant having an increased nicotinic alkaloid content as compared to a control plant grown under similar conditions, classified in C12N15/8243, for example.
III. Claim 21, drawn to a method for reducing a nicotinic alkaloid in a Nicotiana plant, comprising down-regulating a transcription factor that positively regulates alkaloid biosynthesis, wherein the transcription factor is down-regulated by: (a) introducing into a Nicotiana plant cell a nucleic acid comprising at least about 15 consecutive nucleotides of the cDNA molecule comprising the nucleotide sequence of claim 1; (b) producing a plant comprising the plant cell; and (c) growing the plant under conditions whereby the nucleotide sequence decreases levels of the transcription factor in the plant as compared to a control plant grown under similar conditions, classified in C12N15/8218, for example.
IV. Claims 23-24, 26-28, drawn to a method for reducing a nicotinic alkaloid in a Nicotiana plant, comprising down-regulating a transcription factor that positively regulates alkaloid biosynthesis, wherein the transcription factor is down-regulated by: (a) introducing into a population of plant cells a reagent for site-directed mutagenesis of a target comprising at least about 15 consecutive nucleotides of a cDNA molecule comprising a nucleotide sequence selected from the group consisting of: (i) a nucleotide sequence set forth in SEQ ID NO: 2; (ii) a nucleotide sequence that encodes a polypeptide having the amino acid sequence set forth in SEQ ID NO: 3; and (iii) a nucleotide sequence that is at least about 90% identical to the nucleotide sequences of (i) or (ii), and which encodes a transcription factor that positively regulates alkaloid biosynthesis; and (b) detecting and selecting a target mutated plant cell or a plant derived from such a cell, wherein the target mutated plant cell or plant has a mutation in a gene encoding transcription factor positively regulating alkaloid biosynthesis and reduced alkaloid content as compared to a control plant, a mutated plant, a product and seeds, classified in C12N15/8213, for example.
V. Claims 29-30, 32, drawn to a method for reducing nicotinic alkaloid levels in a population of Nicotiana plants, comprising: (a) providing a population of mutated Nicotiana plants; (b) detecting and selecting a target mutated plant within the population, wherein (i) the target mutated plant has decreased expression of a transcription factor that positively regulates alkaloid biosynthesis as compared to a control plant, (ii) the detection comprises using a cDNA molecule as a primer or a probe, and (iii) the cDNA molecule comprises a nucleotide sequence selected from the group consisting of: (1) a nucleotide sequence set forth in SEQ ID NO: 2; (2) a nucleotide sequence that encodes a polypeptide having the amino acid sequence set forth in SEQ ID NO: 3; and (3) a nucleotide sequence that is at least about 90% identical to the nucleotide sequences of (1) or (2), and which encodes a transcription factor that positively regulates alkaloid biosynthesis; and (c) selectively breeding the target mutated plant to produce a population of plants having decreased expression of a transcription factor that positively regulates alkaloid biosynthesis as compared to a population of control plants, a mutated alkaloid-producing Nicotiana plant and a tobacco product, classified in A01H5/12, for example.
VI. Claims 34-35, drawn to a genetically engineered tobacco plant overexpressing a gene product encoded by SEQ ID NO: 2, wherein the genetically engineered plant exhibits increased expression of the gene product as compared to a control and the genetically engineered plant comprises cells comprising a nucleic acid construct comprising in the 5’ to 3’ direction: (a) a promoter operable in the plant cell, and (b) a heterologous nucleotide sequence operably associated with the promoter, wherein the heterologous nucleotide sequence comprises the nucleotide sequence set forth in SEQ ID NO: 2, and progeny, classified in A01H6/823, for example.
VII. Claims 36-37, 39-40, drawn to a method of making a genetically engineered increased-nicotine tobacco cell having overexpression of a gene product encoded by SEQ ID NO: 2, the method comprising introducing the cDNA molecule of claim 1 into the cell to genetically engineer overexpression of a gene product encoded by SEQ ID NO 2, and a tobacco plant cell, classified in C12N15/8243, for example.

The inventions are independent or distinct, each from the other because:
Inventions II-V and VII are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect because the processes utilize different compositions and/or employ different method steps. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV-VII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect because the products have different structural attributes. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV-VII and inventions II-V and VII are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the products of inventions I and IV-VII are not used to practice, and are not produced by, the processes of inventions II-V and VII.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions require a different field of search, for example, searching different classes/subclasses and electronic resources, and employing different search queries; (c) the prior art applicable to one invention would not likely be applicable to another invention; (d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662